Citation Nr: 1814752	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-29 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel



INTRODUCTION

The Veteran served on active duty from June 1953 to October 1973, including in the Republic of Vietnam from September 1967 to August 1968.  He passed away in April 2009, and the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction over the matter currently resides with the VA Regional Office (RO) in Nashville, Tennessee.

The Board acknowledges that, prior to issuance of the rating decision that is currently on appeal, the RO issued a January 2011 rating decision that denied entitlement to service connection for the cause of the Veteran's death and became final.  However, additional, relevant service department records have been associated with the claims file since that time.  Therefore, in accordance with 38 C.F.R. § 3.156(c) (2017), the appellant's current claim will be evaluated de novo as an original claim, and it has been characterized on the title page accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  VA Medical Opinion

The appellant has primarily asserted that the cancer listed on the Veteran's death certificate as the immediate cause of his death was caused by in-service exposure to herbicides, or that his diabetes contributed to his death.  A VA medical opinion addressing those contentions has not yet been obtained.  However, the evidence reflects that the Veteran is entitled to the presumption of herbicide exposure based on his service in the Republic of Vietnam; that the source of his metastatic cancer was somewhat unclear; and that his Type II diabetes was uncontrolled shortly before his death.  As a result, the Board finds that there is a reasonable possibility that a medical opinion would aid in substantiating the appellant's claim.  See 38 U.S.C. § 5103A(a) (2012); see also Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (VA may decline to provide DIC claimants with a medical opinion only upon finding that there is "no reasonable possibility" that such assistance would aid in substantiating the claim).  Accordingly, such an opinion must be obtained on remand.

II.  Outstanding Treatment Records

The appellant has also asserted that inpatient treatment the Veteran received during service may be associated with the cause of his death.  Although she initially indicated that the treatment occurred in 1953 and the RO conducted development based on that report, service personnel records that have since been associated with the claims file reflect that it actually occurred in 1963.  As another attempt to locate the inpatient records has not been made since the corrected information was provided, those records must be sought on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request from appropriate sources any outstanding inpatient service treatment records, to include records associated with the Veteran's six-month hospitalization at Walter Reed General Hospital beginning in July 1963.  

If such records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain them would be futile, and add it to the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  After the development requested in item 1 has been completed to the extent possible, send the claims file to an oncologist for review.  Following review of the claims file, the oncologist should respond to the following:

(a) Please clarify whether the metastatic cancer that caused the Veteran's death was at least as likely as not (50 percent probability or more) malignant melanoma, specifically addressing the March 2009 chest CT scan documenting "findings suspicious for bronchogenic carcinoma."

(b) If the cancer that caused the Veteran's death was malignant melanoma (or any other type of cancer not included on the list, at 38 C.F.R. § 3.309(e), of diseases associated with exposure to certain herbicide agents), is it at least as likely as not (50 percent probability or more) that the disease first manifested during service or is otherwise related to service, to include to the Veteran's conceded in-service exposure to herbicides?  Please explain why or why not.

In considering whether herbicide exposure caused the Veteran's cancer, please keep in mind that the mere fact that VA has not included a certain diagnosis on a list of presumptive conditions is not, in and of itself, a sufficient rationale for finding that the condition is not related to service.  In other words, the Board needs an opinion as to the likelihood that the condition that caused the Veteran's death, without regard to the conditions VA recognizes as being due to herbicide exposure, was nevertheless at least as likely as not related to his exposure to herbicides in the Republic of Vietnam.

(c) If your answer to question (b) does not establish a relationship between the cancer that caused the Veteran's death and his military service, is it at least as likely as not (50 percent probability or more) that his Type II diabetes mellitus contributed substantially or materially to cause or hasten his death; combined to cause his death; or aided or lent assistance to the production of his death?  Please explain why or why not, specifically discussing the April 9, 2009, University of Tennessee Memorial Hospital discharge summary that indicated the Veteran had known diabetes and elevated blood sugar that was not being treated due to his end stage cancer diagnosis.

A complete rationale for the opinions rendered must be provided.  If you cannot provide any of the requested opinions without resorting to speculation, please expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the appellant and her attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

